2 This presentation contains forward-looking statements, including, in particular, statements about Interface’s plans, strategies and prospects. These are based on the Company’s current assumptions, expectations and projections about future events. Although Interface believes that the expectations reflected in these forward-looking statements are reasonable, the Company can give no assurance that these expectations will prove to be correct or that savings or other benefits anticipated in the forward-looking statements will be achieved. Important factors, some of which may be beyond the Company’s control, that could cause actual results to differ materially from management’s expectations are discussed under the heading “Risk Factors” included in Item 1A of the Company’s most recent Annual Report on Form 10-K, filed with the Securities and Exchange Commission, which discussion is hereby incorporated by reference. Forward-looking statements speak only as of the date made. The Company assumes no responsibility to update or revise forward-looking statements and cautions listeners and conference attendees not to place undue reliance on any such statements. Forward Looking Statements 3 Transaction Overview: Summary of Indicative Terms Issuer: Interface, Inc (the “Issuer”) Issue: $275,000,000 of Senior Unsecured Notes Guarantors: All existing and future material U.S. subsidiaries of the Issuer Maturity: 8 years (2018) Optional Redemption: Non Call 4; Except that for the first 4 years, up to 10% of the Notes may be redeemed during each 12-month period at 103% of par plus accrued interest Ranking: Pari passu with all current and future senior unsecured obligations of Interface, and senior to any subordinated obligations Security: None Equity Clawback: For the first three years, up to 35% of the Notes may be redeemed with the proceeds of an equity issuance at par plus the coupon Change of Control: 101% of par plus accrued interest Covenants: Similar to existing 11.375% Notes Distribution: 144A with Reg Rights 4 Daniel Hendrix §President and Chief Executive Officer Patrick Lynch §Senior Vice President and Chief Financial Officer Presenters 5 Transaction Overview: Sources and Uses (1)Assumes 100% Early Tender for Senior Secured Notes at 123 (2)Assumes 100% Early Tender for Senior Subordinated Notes at 103 §Interface intends to issue $275 million principal amount of Senior Notes §The proceeds from the Notes offering, along with existing cash, will be used to refinance the Company’s existing Senior Secured Notes due 2013 and Senior Subordinated Notes due 2014 §The transaction will extend the Company’s maturity profile, preserve capital structure flexibility, and provide a source of capital while reducing overall cost of capital New Senior Notes Tender of Senior Secured Notes Cash Tender of Subordinated Notes Fees and Expenses Total Sources Total Uses Sources & Uses ($ in millions) New Senior Notes Tender of Senior Secured Notes Cash Fees and Expenses Total Sources Total Uses 6 Transaction Overview: Pro Forma Capitalization (1)Assumes a last twelve month September 30, 2010 Adjusted EBITDA of $112.1 million (see the Appendix for a reconciliation of Adjusted EBITDA to Operating Income.) Capitalization As of As Adjusted Maturity 10/3/10 EBITDAx Adjustments 10/3/10 EBITDAx Cash ABL Revolver ($100.0) Dec-2012 European Revolver (€20.0) Senior Secured Notes Nov-2013 Total Secured Debt 1.3x 0.0x New Senior Notes Feb-2014 Senior Subordinated Notes 2.5x Total Debt 2.3x 2.5x Market Value of Equity Total Capitalization Credit Statistics: Total Secured Debt/EBITDA 1.3x 0.0x Total Debt/EBITDA 2.3x 2.5x 7 §Interface’s global sales and marketing capabilities have created significant growth in emerging markets which will experience growth faster than developed countries. §Interface is creating a consumer brand (FLOR) as modular carpet is moving from a concept to awareness for the home. §Interface is leading the secular shift to modular carpet as it moves from a niche to a category with the leading global market share. §Interface is the largest global manufacturer of modular carpet with a presence on four continents (United States, England, Holland, Ireland, Thailand, China, Australia). §Interface has established diversified end markets including emerging markets, non- office commercial markets, and consumer representing nearly 55% of the overall business. §Interface is the recognized thought leader in sustainability - the marketplace is rewarding our leading position. Investment Highlights 8 Interface Brands - Most Recognized in the Industry 9 Assessing Global Growth Momentum (Figures based on industrial production, real retail sales, merchandise exports, and purchasing managers index (PMI). Some of the ratings—particularly for recent months—are based on both actual data as well as projections of the underlying variables) Market Outlook: Global Growth Momentum 10 Architecture Billings Index (U.S.) (Index: 50 no change from previous month) §The Architecture Billings Index indicated growth in design activity for the first time since January 2008, coming in at 50.4 in September 2010. §There has been a strong upturn in the design activity in the commercial and industrial sectors and the AIA new projects inquiry index also rose sharply in September, reaching its highest mark since July §While commercial repair & maintenance construction saw a significant correction in Q2 2010, new commercial construction output in the UK rebounded, resulting in a 9% increase in total commercial construction* compared to the first quarter. §July and August results indicate that both segments will see strong quarter- over-quarter improvements in Q3 2010. UK Commercial Construction Output* Positive (₤ in billions) New Work Repair & Maintenance Source: Office for National Statistics * Commercial Construction equals Total Construction less Housing and Infrastructure Market Outlook: Global Leading Indicators 11 (year-over-year change in trailing-twelve-month orders) Interface U.S. Orders Received vs. BIFMA Orders Interface rebounding faster than industry Market Outlook: Interface Continues to Outperform the Office Furniture Industry 12 Leadership Position in Sustainability Global Marketing Capabilities Global Make-to-Order Manufacturing and Local Distribution Rapid Innovation and Designs Customer Intimacy Invest in the Growth of Emerging Markets Growa Consumer Brand Diversify End Use Markets Maintain Leading Share in the Office Market §Establish our position as the leader in modular carpet for the home §Drive sales through direct channels §Drive growth of carpet tile market in China with local manufacturing presence §Invest in growth in Latin America, Eastern Europe, Middle East, Africa and Indo-China §Gain share in commercial non-office segments §Establish “main street” commercial presence in the U.S. and Australia §Pursue the airline transportation segment in the U.S. §Capture opportunity as the office market rebounds §Gain share in European carpet tile market Lead the Secular Shift of Modular Carpet Reduce the Cyclical Nature of our Business Interface Strategy: Be the Global Category Leader for Modular Carpet 13 1.Creative DESIGN freedom 2.NO glue, NO pad 3.LOWER COST to change 4.Produces LESS WASTE 5.FASTER and more PROFITABLE INSTALLATION for contractors 6.Easier to RECONFIGURE and MAINTAIN 7.Easily RECYCLED and REPURPOSED 2010 Floor Focus U.S. Top 250 Design Survey: Hot Products Benefits of Modular Secular Shift Source: 2010 Floor Focus Top 250 Design Survey (U.S. Market) Modular Carpet is Moving from a Niche to a Category for Commercial Flooring EASY REPAIRS 15 Long-Term Strategy Has Been to Focus on Organic Growth of Modular Carpet Sales by Business Type Divested Raised Access Flooring Divested European Fabrics Divested N. American Fabrics Divested European Broadloom Divested Installation & Maintenance Divested Vinyl Matting Divested $500M in Revenue Base and Replaced with Organic Modular Sales 40% 93% Secular Shift 16 Functionality and Design Create a Secular Shift in Modular Carpet From a Niche to a Category Pioneering Stage Functionality Stage Secular Shift 2009 Total U.S. Specified Commercial Carpet Market $2.3B Liberation of Design 2020P Total U.S. Specified Commercial Carpet Market $4.3B 3% CAGR (stable growth) 34% Penetration 2020P 65% Penetration ($ in millions) What if modular carpet reached 65% market share of the commercial market by 2020? 26% Penetration ($ in millions) Source:Invista, Floor Focus, Carpet and Rug Institute, Catalina Research Inc., U.S. Flooring Forecast and management estimates 2012P Total U.S. Specified Commercial Carpet Market $3.5B 10% CAGR (market recovery) Carpet Tile Share of U.S. Commercial Carpet Market Secular Shift 17 Carpet Tile Penetration of European Contract Soft Flooring Market European Market Opportunity (millions of square meters) (Billions of square meters) Significant Opportunity 65% Target Penetration 8% 44% 24% 42% 24% 30% 23% Carpet Tile Broadloom and Other Soft Flooring Source:BMW Associates and management estimates 23% Total Europe Secular Shift 18 Carpet Tile Penetration of the Asia-Pacific Contract Soft Flooring Market Asia-Pacific Market Opportunity (millions of square meters) 28% ($ in millions) 25% Carpet Tile Broadloom and Other Soft Flooring Source:BMW Associates and management estimates 65% Target Penetration Significant Opportunity Secular Shift 19 Americas Europe & MEAI Australia/NZ Source:BMW Associates and management estimates §Interface has significant market presence in key major markets §Interface has manufacturing, sales & marketing support on four continents Secular Shift 20 Segmented Market Approach Diversified End Use Markets Growth Platforms 21 Diversify End Use Markets Growth Platforms Mature Office Market Non-Office Commercial Segments Emerging Markets Consumer TARGET 22 Interface Percentage Renovation vs. New Construction* §Commercial renovation typically follows a 7-9 year cycle §There is currently a lot of pent-up demand in commercial renovation, particularly in office space New Construction Renovation Growth Platforms Source:Management estimates Majority of Interface’s Business is Driven by Renovation and Refurbishment vs. New Construction 23 Capture the Rebound in the Corporate Office Segment Growth Platforms Modular Mature Corporate Office Sales Excludes Latin America, Eastern Europe, Russia, Middle East, Africa, India and NE Asia U.S. Office Construction Starts §The timing of the recovery in the U.S. Nonresidential Construction market has been pushed back a few quarters - construction starts have stabilized at a low level, but not yet reached the point of expansion. §McGraw Hill forecasts for U.S. Office Construction were also revised downward in Q3 2010 with 2010 office construction starts expected to have another year of double digit declines, falling 23% in 2010 versus 2009. ($ in Billions) Source:McGraw-Hill 23% 28% 18% 5% 11% Continues to improve Revised down In Q3 24 Strong Growth from Non-Corporate Segments Modular Non-Office Commercial Sales Non-Office Commercial Sales by Segment Growth Platforms (FYE 2009) 15% 14% 4% 10% 8% Continues to improve 25 New Segment Opportunities - Main Street Commercial Main Street Commercial Market U.S. Commercial Carpet Market ($ in billions) Main Street Commercial Contract Commercial $3.0B Growth Platforms §Access to secondary Contract and Main Street commercial markets in smaller rural and suburban areas §Broadened reach in primary markets beyond specified market §$50-$100M Interface opportunity Opportunity Bravo Network §InterfaceFLOR has an arrangement with the Bravo Network to distribute an exclusive collection of InterfaceFLOR carpet tile §Bravo is a nationwide distribution logistics entity composed of 13 independent flooring distributors providing coast-to-coast sales and service §Already received two re-stocking orders from Bravo after launching this program in late May 26 New Segment Opportunities -Airline Transportation §Single tile replace-ability §Longer life construction §Highest standards of Smoke Toxicity with Nylon §Lighter weight than current carpet options §Quick replacement - no “out of service” time required §Recycled after use by manufacturer Benefits of Modular for Transportation Southwest Airlines Green Plane §Pilot project serving as a test for new environmentally responsible materials §InterfaceFLOR, in collaboration with Boeing, designed a carpet tile to meet Federal Aviation requirements and Southwest’s environmental expectations §First ever modular carpet product used for the airline industry Growth Platforms ~$400M Airline Opportunity 27 New Segment Opportunities -Maritime Transport §Fusion bonded printed carpet tile for the Cruise and Shipping industry §80% Wool 20% Nylon Pile §IMO (International Maritime Organization) certified §First ever ‘free lay’ carpet tile to meet the flammability standard §245 Cruise ships currently in service globally §Annual refurbishment estimated at 5,500,000 m2 Cruise and Shipping Industry Products Growth Platforms ~$150M Cruise Ship Opportunity 28 Invest in Emerging Markets Growth Platforms Interface Target Emerging Markets §Central America §South America §Eastern Europe §Russia §Middle East §Africa §India §China §Vietnam §Cambodia §Indonesia §Philippines Emerging Market Sales 38% 10% 31% 31% 16% Continues to improve 29 Invest in Emerging Markets: Establishing Local Manufacturing in High Growth China Market Growth Platforms InterfaceFLOR Taicang Facility §Applied for LEED Gold certification for Office and Customer spaces §Full manufacturing operations are scheduled to go live in fourth quarter 2010. §Greater access to Local customers - reduced exposure to Multi-National Corporations §Improved service speed §“Made in China” §Leading with our strengths -Design Flexibility & Responsiveness -Local Sustainability Position §Non-office segment opportunities in Institutional and Hospitality §Future opportunity to capitalize on urbanization of population Benefits of China Manufacturing Plant 30 InterfaceFLOR China Facility Growth Platforms Showroom Canteen and Showroom Exterior Overlooking Factory Floor 31 Our China Business Has Reduced Its Exposure to Multi- National Corporations as a Result of the Downturn Growth Platforms China Sales: Multi-National vs. Local Business 32 FLOR is… § A new way to think about floor covering § A new kind of customer experience § A new way to design for your life § A new standard in environmentally responsible residential design Grow a Consumer Brand: Modular Goes in the Home Growth Platforms 33 2010 catalog, online and in-store experiences bring the proposition to life for consumers Grow a Consumer Brand: FLOR Connects Directly with Consumers Growth Platforms 34 FLOR Sales by Channel Grow a Consumer Brand: FLOR is Creating a Category: “Modular Carpet for the Home” %Direct Sales Percent of Total 75% 77% 88% 90% of FLOR sales are generated Online and via Catalog 90% Growth Platforms 35 Grow a Consumer Brand: FLOR Store Opened §First store opened in Chicago in June 2009 §Second store opened in Santa Monica in October 2010 §Opportunity to interact with the customer about the modular concept, design and sustainability §8x10 grid allowing visitors to bring design ideas to life §Exploring opportunities for future stores FLOR Store Highlights Growth Platforms Chicago store Santa Monica store 36 Global Manufacturing Capabilities and Local Distribution Value Drivers City of California Holland Yorkshire , England Picton, Australia Current Manufacturing Facility Americas Sales58% Production51% Employees54% Note: Figures represent FYE 2009 Shanghai, China Future Manufacturing Facility Uruguay (commissioned ) India LaGrange, Georgia Europe & MEAI Sales30% Production34% Employees27% Asia-Pacific Sales12% Production15% Employees19% 37 1.Increases speed to market 2.Promotes innovation 3.Offers unique custom product capabilities 4.Supports a constant flow of new products 5.Offers sales force the opportunity to visit the customer with new products 6.Decreases lead time to customers 7.Increases inventory turns The Made-to-Order Advantage Interface Modular Percentage Make-to-Order Interface is the ONLY company with a “make-to-order” approach to the market 75% TARGET Level Note: Figures represent FYE 2009 Value Drivers Strong Competitive Advantage Through Make-to-Order Philosophy 38 Corporate Office Value Drivers 39 Retail Value Drivers 40 Colleges & Universities Value Drivers 41 K-12 Education Value Drivers 42 Healthcare Value Drivers 43 Government & Public Spaces Value Drivers 44 Hospitality Value Drivers 45 Interface is a Recognized Leader in Sustainability GlobeScan Corporate Sustainability Leaders 2009 Floor Focus Green Leaders 2010 Unprompted, Combined Mentions 2009 Value Drivers Source: 2010 Floor Focus Top 250 Design Survey (U.S. Market) Source: The Sustainability Survey from GlobeScan §i2 Design Platform - biomimicry inspired random carpet tile patent §TacTiles - no glue installation §Cool Blue - 100% recycled backing process §Cool Carpet - climate neutral product §ReEntry 2.0 - carpet reclamation and recycling program §Convert - post-consumer recycled content product platform §Southwest Green Plane - pilot project testing new environmentally responsible materials for airplanes Sustainability-Focused Innovation 46 Green Building Trends Value Drivers Firm Involvement in Green Building (% of firms) Top 5 Sectors for Green Building Growth (Globally) §Refurbishment/Retrofit -Shift away from new construction to energy efficient refurbishment §Green New Construction -Highest level of activity currently in North America and Europe -Asia is fastest growing green construction market -South America and MEA lagging in green building §Green Building Standards -Moving beyond LEED - focus on High Performance Buildings -Ecological performance standards -Natural systems determining development and building standards Green Building Trends Source: McGraw Hill Construction Source: McGraw Hill Construction 47 ReEntry and Recycled Content Value Drivers §Reclaiming both Interface and competitor carpet tile and broadloom, sorting & separating §Access to recycled N6 and N6,6 face fiber, boosting post consumer recycled content in our products §Diverted 200 million pounds of materials from landfills from 1995-2009 200m pounds of carpet diverted Recycled Content §Increasing use of recycled and biobased raw materials §36% of total raw materials used are recycled or biobased content §Includes yarn, substrate and carpet backing as well as shipping and packaging supplies ReEntry Program - Cumulative Carpet Diverted from Landfill (millions of lbs) Recycled and Biobased Raw Materials Used at Carpet
